Canstitutionalityaf Article
               725&b. V,G,S*, providingl that
               a wx aaees4or-collector  ‘21
               ccrkifkake tla8t Wxos have
               beq#,en pid     shall    be   canclueivve
               Qrocf    of   grymant.




    ;




i
        .,‘~




.
                                                          *.               .




                                     Two eplrdone of this office written during prior admin-
                       Letrstlone bold that tbi4 rtatute is unconatftutiaM1 because it vlo-
                       later Article Ill, &ctiw !iS of the C?onstitution of Texas, which pO-
                       Mbits the Legislature from rebaring      or extinguishing any indebted-
                       aeea, liability or obligation of any corporation or individual to the
                      estate, aad Article VIII, Section 10 of the Constitution of Texas,
                       which prohibits the Legislature   from releasing the inbabitnatr, OF”
                       property, in any city or town, from the pnym4ot     of taxes lovled
                       for &ate and county purposer.     See Att’y Gea. Op. 2780 (19&9) and
                      Atty  Gen, Op. Book 383, paSe 904 (1938),

                                       Since the writ@ of there opinions the Circuit Court ‘-
                      d &peals       in Amersda I?etroleum Cqrp, v. 1010.61 Acres of I.&rid,
                      etc., 146 F.Zdm,                        liar r\plselcI the constttutiotm cy
                      3-u     statute,




                                    “Tlkl8
                                         latmte   endue   c&trActtoa   Jmoro do44   ML
                             purport to surrender aa! release to anybody any trar              ,::
                             that is really due. It is not intend& to be, it is not, 8
                             ebetuba d limitatlw.    It to isktemlsd, %1the iXrkrort of
                             ~prMtc,temh~rreslraadepe~bletbeoOmallatee
                             illusory presumption that officers will do, and have,.
                             doll*, their duty;and to provide security against aocrp                 ”
                             tar Hens analogous to tbrt security which is provided
                             aptit    other secret lianr under the registration laws
                             d the state, It opera&a not es a Sift or’grsnt but as a
                             wice provision in the Merest of the State and its people
                             for protection against secret an8 undisclosed liens. It
                             in eqpufbble in ite &tent.     In i&e effect it is conristaxt
                             with general public polic,y. It is not inbsaded to rioWe,
                             it &wn awt operate a6 & Molation ai, the iavoked pao-
                             viaion* d the Coaetlknt#&sgaipet rektasing debt8 OT
                             ablf@hUoar .



                                      “Wba Me pwpamt ef the rtatute in question here,
                              to protect ianecont purchaeers ag*imt secret liens, is
                              oawtdec44     in Uu 1iSht of its strong terms, completely
      .
                             ,a*ej&ng *U cdlu8tve 01 fraudulent cextiffcatem and
                              m         t&e colleetero Wbla on their bade for 104440
                              rsrultln(l from their coliueive, fraudulent, or negllgeab
                              &aa+~~e,    it is quh plain that the Legislature did not
                              i#lQaL M releiaoe OF ex~@#wk8h, th4 44t ‘does o@ WV4




                        ..
                               >.   ,.,
‘.,       ‘. . ‘, ,           .
‘E&n. William N,. Hcakey,   Page 3. (V-1143)

                                     ,.
                                                                                   .
      the effect of relea&ng, taxes. It wzpresents m8rcly
      awexercise by the Legislature of its bioad power#.of
      protecting persons against secret atid uudiscloaed tax
      claims. Appellant bought the land on the faith of tha
      certificate.  It is entitled to abide in ,that faith aad to
      hold the property and it8 proceedas,free of the thrP
      denied, the now claimed, lien,”

             We therefore overrule Atty Gen,. Op, 2780 (l&9)    and
Atty Gen. Op. Book 343, page 904,(1938),   in,60 far 8s they are con-
trary to the holdlug in the AmerA   caet?.
                                ,.

                              SUA4MARY

            Article    7258s, V.C.S., providing &at in COUntis
      bf 210,000 or more population the tax asS%8S~r’cOl~C’
      tor’r certificite   that luxe:s have been paid rhkl b8 COW
      elusive proof of payment, is con8titutionaL Amerada
                             1010.61      Acres        of Load,    IWF.;Cd
                            I@
                                                         Yaurs     vary   truly.

                                                          PRICE DANIEL
                                                         Attorney Gawral


APPRQVEDt
                                                                W., V. ,Geppert
Jaese P. Luton, Jr.                                                  Assistant
A8Sirs&*at

Charles D, Mathrw8                                .,
Ftrst A88tsUnt

                                                            .

WVG/mwb         ”




                                              .




                                             ,,f-